Citation Nr: 1409324	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-49 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a right leg disorder, to include shin splints as well as arthritis of the knee. 

3.  Entitlement to service connection for a left leg disorder, to include shin splints as well as arthritis of the knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Gretna, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a right and left leg disorders and granted service connection for bilateral hearing loss, which was assigned a noncompensable rating, effective April 1, 2008.

The Veteran testified before the undersigned Veterans Law Judge at a July 2011 videoconference hearing.  A transcript of that hearing has been associated with his claims folder.

In August 2012, the Veteran's representative submitted a waiver of initial RO consideration followed by an additional statement by the Veteran.  The Board accepts this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304(c).

The issues of entitlement to service connection for right and left leg disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the entire appeal period, audiometric findings have shown that Veteran had no more than Level I hearing acuity in the right and left ears and did not have an exceptional pattern of hearing loss at any time.

CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability are not met for any portion of the appeal period.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  With respect to the bilateral hearing loss claim, the Board notes that the initial rating issue is a downstream issue from the rating decision dated in September 2008 which initially established service connection for this disability and assigned the 0 percent initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  In compliance with the December 2011 remand directives, the RO has obtained all identified and available service and post-service treatment records for the Veteran, including his Social Security Disability records.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.


The Veteran was also provided with VA audiological examinations in August 2008 and December 2011.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally examined the Veteran, to include audiological testing, and provided the information necessary to evaluate his bilateral hearing loss under the applicable rating criteria.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

The Board notes that the Veteran's most recent VA examination is now over two years old.  Consideration has also been given to a November 2013 statement made by the Veteran, through his representative, that his hearing loss was "of a greater severity than for which he is being compensated."  The Board does not find that this statement conveys the notion that there has been a worsening of the Veteran's hearing loss disability since his last examination, which would trigger the need to remand the matter for a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran has made no statement regarding a worsening of his disability since his last examination.  Moreover, and of equal import, there is no evidence that there has been a change in the Veteran's hearing loss since December 2011.

The Veteran was provided with a Board hearing in July 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the nature and severity of his hearing loss disability.  The Veteran's testimony also triggered the Board's decision to Remand the matter to obtain the above referenced VA examination.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

The Board finds that there has been substantial compliance with its December 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  No further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see Quartuccio v. Principi, supra.

Factual Background and Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for impairment of hearing acuity is derived by the mechanical application of the Rating Schedule to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran contends he should be entitled to an initial compensable rating for his service-connected bilateral hearing loss, which has been rated by the RO under the provisions of Diagnostic Code (DC) 6100.

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  "Pure tone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under DC 6100.

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

The VA audiological examination of August 2008 revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 25, 25, 25, and 25, for an average of 25; and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 25, 20, 20, and 30, for an average of 23.75.  The speech recognition scores, using the Maryland CNC Test, were 96 percent in both the right and left ears.

Evaluating the VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores for the right ear from the VA examination in August 2008 are applied to Table VI, the numeric designation of hearing impairment is level I. When the pure tone threshold averages and speech recognition scores for the left ear are applied to Table VI, the numeric designation of impairment is also level I. When these numeric designations for the right and left ears from the two VA examinations are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 0 percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  

Similarly, the VA audiological examination in December 2011 revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 25, 25, 25, and 30, for an average of 26; and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 25, 20, 25, and 40, for an average of 28.  The speech recognition scores, using the Maryland CNC Test, were again 96 percent in both the right and left ears.

Evaluating the VA audiological test results cited above, the Board finds the same result.  When the pure tone threshold averages and the speech recognition scores for the right ear from the VA examination in December 2011 are applied to Table VI, the numeric designation of hearing impairment is level I. When the pure tone threshold averages and speech recognition scores for the left ear from the VA examination in December 2011 are applied to Table VI, the numeric designation of impairment is also level I. When these numeric designations for the right and left ears from the two VA examinations are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 0 percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  

In addition, the Board notes that the VA examiner in December 2011 discussed the functional effects caused by the Veteran's hearing disability in his report, including noting that his hearing loss "may result in some difficulty understanding speech in difficult listening situations, like in the presence of background noise, when he cannot see speakers' faces, or over the phone."  However, the examiner noted that his hearing loss "should not significantly affect vocational potential or limit participation in most work activities" with proper accommodations and amplification.  See Martinak v. Nicholson, supra.

The provisions of 38 C.F.R. § 4.86 which address exceptional patterns of hearing loss are not applicable.  There is no showing that Veteran had an exceptional pattern of hearing loss at any time.

Consideration is given to the Veteran's statements regarding the effects of his hearing loss and his report that his hearing loss is worse than that which is represented by VA.  He is competent and credible in this regard.  However, as noted above, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss, which requires specific testing.  In reviewing the record, the Board finds that the Veteran's degree of bilateral hearing loss did not meet the standards for a compensable evaluation during the 2008 or 2011 VA examinations or throughout the pendency of the appeal.  Thus, there is no basis for assignment of a compensable rating for bilateral hearing loss at any point since the grant of service connection.  Fenderson v. West, supra.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a compensable rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

In addition, the Board notes that the Veteran's disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, as explained above, the Board concludes that the rating criteria for the Veteran's service-connected bilateral hearing loss, reasonably describe his disability level and symptomatology, and do provide for a greater evaluation for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.

ORDER

The claim for an initial compensable rating for bilateral hearing loss is denied.


REMAND

Regrettably, the Board finds that further development is needed to adjudicate the claims for service connection for right and left leg disorders. 

This matter was remanded in December 2011 in order to procure an appropriate joints examination and opinion on whether the Veteran's right and left leg disorders are causally related to his period of active service.  The examiner was to "acknowledge and discuss the statements from the Veteran asserting in-service leg pain, the continuity of leg symptomatology since service, the causal connection between his claimed leg disorders and service, and the post-service motor vehicle accident injuries to the knees in 1966."  Unfortunately, though the January 2012 examiner attributed the Veteran's current knee disorders to "two auto accidents after service" and "aging", he failed to comment on the Veteran's claimed in-service leg pain and the pain since service, including before the auto accident(s).    Indeed, the Board had previously highlighted a statement from a fellow service member concerning the Veteran's in-service complaints of pain and his observation of the same.

The United States Court of Appeals for Veterans Claims (Court) concluded that the Board had erred when it adjudicated a claim in which the RO had not conformed to the dictates of the earlier Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter must thereby be remanded to cure the aforementioned defects.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who examined the Veteran in January 2012 (if available; otherwise, to another physician), for a supplemental opinion.  If the examiner needs to examine the Veteran again, or obtain additional studies, these actions should be completed before the final opinion.  The examiner is asked to review the file and provide an opinion as to whether the Veteran's current right and left leg disorders are at least as likely as not (50 percent or greater probability) causally related to his period of active service.  

Specific comment shall be made regarding the Veteran's contentions of knee pain in service, including buddy statements dated in April 2008 and July 2011 attesting to the Veteran's complaints of knee pain in service, and claims of continuity of symptomatology since service.  

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, it must be explained whether the inability to provide a more definitive opinion is the result of a need for additional information, or that the limits of current medical knowledge in providing answers to the questions have been exhausted.

2.  Then, the RO/AMC must review the examination report and ensure that it is adequate; if not, it must be returned for another supplemental opinion.  Once it is determined that the supplemental opinion (and/or examination), is adequate, adjudicate the claims for entitlement to service connection for a right leg disorder and a left leg disorder, in light of all evidence of record.

3.  If the claim is denied, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded an opportunity to respond, before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


